DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on March 6, 2018.
Claims 1-15 and 20 are canceled.
Claims 21-35 are added.
Claims 16-19 and 21-35 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 32-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 24 the limitation “said conveyor system is disposed said open top” renders the claim indefinite because it is unclear where the conveyor system is relative to the open top. For examination purposes, examiner interprets the claim to mean that the conveyor system is disposed adjacent
Claim 32 recites the limitation "each loading head" in line 13.  There is insufficient antecedent basis for this limitation in the claim. There is no plurality of loading heads previously mentioned in the claim, only one loading head is previously mentioned. For examination purposes, examiner interprets the claim to mean that the loading head is movable.
All remaining claims are rejected as they depend from rejected independent claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 22-23, 25-26, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ferrero (US Patent No. 4,832,180).
Regarding claim 16, Ferrero discloses a food product system (Fig. 1), comprising:
a product supply device (L1) configured to receive a food product (A); 
a conveyor system (L2) configured to receive the food product from said product supply device; and 
a food product handling device (1’, D, M, T) configured to pick up and transport a plurality of food products (A1, A2, A3) from said product supply device to a food product receiving device (S), said food product handling device comprising
a movable loading head (1’ – Figs. 4-5) including a housing (2) and having a plurality of rails (11),
a vacuum system (6, 7 – Figs. 2-3) operatively associated with said head;
a plurality of suction devices (5) carried by said head and configured to pick up and transport the plurality of food products as said head is moved (Fig. 5), wherein each suction device is coupled to said vacuum system (Col. 3, lns 4-6);
a plurality of mounting blocks (4, 4b) slidably coupled to said rails (Col. 3, ln 66-Col. 4, ln 9), 
an actuating device (9 – Figs. 3 and 5) operatively associated with the mounting blocks such that each mounting block is configured to slide between a first position associated with said conveyor system and a second position associated with said food product receiving device (Col. 3, lns 22-26, Fig. 1).

Regarding claim 17, Ferrero discloses the system as recited above, wherein the food product receiving device comprises packaging material formed into pockets (“cells”) configured to receive the plurality of food products from said food product handling device (Col. 2, lns 3-4).

Regarding claim 22, Ferrero discloses the system as recited above, wherein: said conveyor system includes a plurality of spaced partitions (“cells”), each pair of adjacent partitions configured to receive one of the food products therebetween (Col. 2, lns 3-4).

Regarding claim 23, Ferrero discloses the system as recited above, wherein: said conveyor system includes a conveyor belt (L2), and said partitions extend from said conveyor belt (via S).

Regarding claim 25, Ferrero discloses the system as recited above, wherein: said food product handling device (1’, D, M, T) has four axes of freedom (Col. 2, lns 18-62).

Regarding claim 26, Ferrero discloses the system as recited above, wherein: said food product handling device includes a plurality of arms (“two ends or arms of the frame 2” – Col. 2, ln 63), a plurality of said arms having a first end connected to said loading head; and at least one of said arms coupled to said actuation device (Fig. 5).
Regarding claim 32, Ferrero discloses a food product system (Fig. 1), comprising:
a product supply device (L1) configured to receive a food product (A); 
a conveyor system (L2) configured to receive the food product from said product supply device; and 
a food product handling device (1’, D, M, T) configured to pick up and transport a plurality of food products (A1, A2, A3) from said product supply device to a food product receiving device (S), said food product handling device comprising
a movable loading head (1’ – Figs. 4-5),
a vacuum system (6, 7 – Figs. 2-3) operatively associated with said head;
a plurality of suction devices (5) carried by said head and configured to pick up and transport the plurality of food products as said head is moved (Fig. 5), wherein each suction device is coupled to said vacuum system (Col. 3, lns 4-6), and 
an actuating device (9 – Figs. 3 and 5) operatively associated with said loading head, each loading head movable between a first position associated with said conveyor system and a second position associated with said food product receiving device (Col. 3, lns 22-26, Fig. 1).

Regarding claim 33, Ferrero discloses the system as recited above, wherein: said suction devices are arranged in a plurality of groups, said suction devices being uniformly spaced in each group (Figs. 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 18, 21, 24 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (US Patent No. 4,832,180) in view of Krahl et al. (US Pub. No. 2007/0261368 A1, herein, Krahl).
Regarding claim 18, Ferrero discloses the system as recited above.
Ferrero does not expressly disclose that the product supply device comprises a hopper configured to receive the plurality of food products and a food product unscrambler configured to organize the plurality of food products prior to depositing them on said conveyor system.
Krahl teaches that a product supply device comprises a hopper (1 –Fig. 1) configured to receive the plurality of products (“small objects”) and a product unscrambler (2) configured to organize the plurality of food products prior to depositing them on said conveyor system (3, 6) (Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that it comprises a hopper configured to receive the plurality of food products and a food product unscrambler configured to organize the plurality of food products prior to depositing them on said conveyor system as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor.

Regarding claim 21, Ferrero in view of Krahl teaches the system as recited above, wherein: an excess conveyor (“scraper”) is operatively associated with said Krahl, Para [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero with an excess conveyor is operatively associated with said product supply device and said conveyor system for receiving excess food products from said conveyor system and for transporting the excess food products to said product supply device as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor

Regarding claim 24, Ferrero in view of Krahl teaches the system as recited above, wherein: Said product supply device has an open top at a first elevation and said conveyor system is disposed said open top (Krahl, Fig. 1), said excess conveyor extending between said open top and said conveyor system (Krahl, Para [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that said product supply device has an open top at a first elevation and said conveyor system is disposed said open top, said excess conveyor extending between said open top and said conveyor system as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor.

Regarding claim 34, Ferrero in view of Krahl teaches the system as recited above, wherein: an excess conveyor (“scraper”) is operatively associated with said conveyor system and said product supply device for transferring excess food products from said conveyor system to said product supply device (Krahl, Para [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero with an excess conveyor is operatively associated with said conveyor system and said product supply device for transferring excess food products from said conveyor system to said product supply device as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor

Regarding claim 35, Ferrero in view of Krahl teaches the system as recited above, wherein: Said product supply device has an open top at a first elevation (Ferrero, Fig. 1) and said conveyor system includes a conveyor belt (Ferrero, L2) positioned below said open top (Ferrero, Fig. 1), said conveyor system includes a plurality of uniformly spaced partitions (Ferrero, “cells”) and adjacent partitions configured for accepting therebetween a food product (Ferrero, Col. 2, lns 3-4).

Claims 19 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (US Patent No. 4,832,180) in view of Baker (US Patent No. 3,920,128)
Regarding claim 19, Ferrero discloses the system as recited above.
Ferrero does not expressly disclose that said actuating device of said food product handling device comprises an actuating pivot disposed on said head; and at 
Baker teaches that an actuating device comprises an actuating pivot (36) disposed on said head; and at least one actuating arm (23, 24) coupled to said actuating pivot, wherein said at least one actuating arm is coupled to at least two of said plurality of mounting blocks (54, 55, 56 - Figs. 3 and 5) to provide actuation between the first position (Baker, Fig. 3) and the second position (Baker, Fig. 5) when a force is applied to said actuating pivot (Baker, Col. 6, lns 42-66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that said actuating device of said food product handling device comprises an actuating pivot disposed on said head; and at least one actuating arm coupled to said actuating pivot, wherein said at least one actuating arm is coupled to at least two of said plurality of mounting blocks to provide actuation between the first position and the second position when a force is applied to said actuating pivot as taught by Baker in order to allow the operator to have further control over the position of the food products during operation.

Regarding claim 27, Ferrero discloses the system as recited above, wherein: each mounting block (4) includes a plurality of adjacently aligned suction devices (5).

Baker teaches that each of said suction devices (15 – Fig. 2) has a bellows configuration (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that each of said suction devices has a bellows configuration as taught by Baker in order to further ensure that all of the products are secured to the loading head.

Regarding claim 28, Ferrero in view of Baker the system as recited above, wherein: said suction devices are uniformly spaced (Ferrero, Figs. 1, and 4-5).

Regarding claim 29, Ferrero in view of Baker the system as recited above, wherein: said suction devices are arrayed in a plurality of groups, said groups being spaced along the associated mounting block (Ferrero, Fig. 4).

Regarding claim 30, Ferrero in view of Baker the system as recited above, wherein: said blocks are arranged in a plurality of groups, the groups arrayed in parallel and linear alignment (Ferrero, Fig. 4).

Regarding claim 31, Ferrero in view of Baker the system as recited above, wherein: the suction devices of each group are operatively associated with a vacuum device operatively associated with the vacuum system (Ferrero, Col. 3, lns 4-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

September 29, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731